Citation Nr: 0739112	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-04 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of a head injury.

2.  Entitlement to an effective date earlier than April 29, 
2002, for the award of service connection for anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his brother




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The veteran had active service from June 1960 to July 1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that determined that new and 
material evidence had not been submitted to reopen previously 
denied claims of service connection for an anxiety disorder 
and residuals of a head injury.

While this appeal was pending, the veteran alleged that there 
was clear and unmistakable error in the September 2002 rating 
decision.  By an April 2004 rating decision, the RO found 
that there was not clear and unmistakable error.  As the 
veteran has not appealed this decision, the issue is not 
currently before the Board.

In April 2006, the veteran, his wife, and his brother 
testified before the Board at a hearing held at the RO.  
During that hearing, the veteran asserted that he was unable 
to work due to his disabilities.  The Board considers this 
assertion to be a request to reopen his claim for total 
disability due to individual unemployability (TDIU), which 
was previously denied by a July 2002 rating decision.  The 
issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In a June 2006 decision, the Board reopened the veteran's 
previously denied claims of service connection for an anxiety 
disorder and residuals of a head injury; granted service 
connection for an anxiety disorder, and remanded the issue of 
entitlement to service connection for residuals of a head 
injury back to the RO for additional development.  

The RO implemented the Board's grant in a September 2006 
rating decision that was sent to the veteran in October 2006.  
In July 2007 correspondence (stamped received in August 
2007), the veteran asserted that he is entitled to an earlier 
effective date for the grant of service connection for an 
anxiety disorder.  The Board construes this statement as a 
Notice of Disagreement with the effective date assigned.  
Because the filing of a notice of disagreement initiates 
appellate review, the claim must be remanded for the 
preparation of a Statement of the Case.  Manlincon v. West, 
12 Vet. App. 238 (1999) 

The veteran seeks service connection for physical 
disabilities claimed as residuals of in-service head trauma.  
Specifically, the veteran maintains that he sustained 
physical injuries including neck and back pain as a 
consequence of the December 1960 fall incident.  

In the prior remand of June 2006, the Board pointed out that 
there was no current medical evaluation of record which fully 
evaluated the veteran's alleged physical disabilities and 
provided an opinion as to whether any such physical 
disabilities were related to the in-service head injury.  The 
claim was remanded specifically to determine what, if any, 
physical residuals exist as a consequence of the in-service 
head injury.  

On remand, the veteran was afforded a psychiatric examination 
in January 2007 and a neurological examination in November 
2006.  Not surprisingly, neither of those examinations 
addressed whether the veteran had physical orthopedic 
residuals as a consequence of the in-service head injuries.  
Although the November 2007 neurological examination addressed 
motor and sensory function, and determined that the veteran 
was neurologically normal, and that his complaints were not 
related to the in-service head trauma, the examiner did not 
appear to examine the veteran with regard to his physical 
orthopedic complaints.  Additionally, the examiner offered no 
rationale for his opinion that the veteran's current symptoms 
were too remote to be related to service, despite the 
veteran's assertions that he has been in pain ever since the 
fall in 1960.  As the veteran pointed out in June 2007 
correspondence, no diagnostic testing, x-rays, MRI scans or 
CT scans were accomplished. 

Importantly, a remand by the Board imposes upon the Secretary 
of the VA a concomitant duty to ensure compliance with the 
terms of the remand.  Additionally, where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).

In light of the foregoing, the case must be remanded once 
again to comply with the previously remand instructions 
regarding the need for a VA examination to determine the 
current nature and likely etiology of any physical 
(orthopedic) disorders, including but not limited to 
arthritis of the spine.  Any pertinent outstanding treatment 
records should be obtained and associated with the claims 
file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement of 
the Case with respect to the veteran's 
disagreement to the September 2006 rating 
decision that assigned an effective date 
of April 29, 2002, for the award of 
service connection for anxiety disorder. 
The veteran and his representative should 
clearly be advised of the need to file a 
Substantive Appeal following the issuance 
of the Statement of the Case if the 
veteran wishes to complete an appeal from 
that decision.

2.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
claimed orthopedic disabilities, 
including any back and/or neck pain, not 
already associated with the claims file.  

3.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his complaints of injuries, 
particularly his orthopedic complaints 
including a back and/or neck disorder, or 
pain related to his head injury.  The 
claims folder should be made available to 
the examiner.  The examiner should make 
inquiry in the veteran's history of other 
injuries, and specifically, those 
incurred in a 1985 auto accident.  All 
necessary testing should be performed and 
all appropriate diagnoses rendered, 
including arthritis, if warranted.  The 
examiner should then state whether it is 
at least as likely as not that any of the 
diagnosed disabilities are related to the 
veteran's December 1960 fall incident in 
which he injured his head.  All opinions 
must be supported by complete rationale.

4.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



